743 A.2d 451 (2000)
Timothy KRAUS, Appellant,
v.
James E. TAYLOR and Harris Fuel, Appellees.
Supreme Court of Pennsylvania.
Submitted July 28, 1999.
Decided January 20, 2000.
Samuel Merovitz, James L. Rosenbaum, Philadelphia, for Timothy Kraus.
Thomas P. Bracaglia, Philadelphia, for James Taylor and Harris Fuel.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.
Prior report: Pa.Super., 710 A.2d 1142.


*452 ORDER

PER CURIAM:
The appeal is dismissed as having been improvidently granted.